Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 10-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The mathematical formulas of claims 1 and 10 are not found in the specification. Specifically, the right side of the equation is multiplied by “0.05” – not “1.05” at page 9 line 6 of the specification.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-3 and 10-19 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in applicant’s examples. There, the inventor or a joint inventor, or for pre-AIA  applications the applicant has given 7 examples of the invention. Presumably, at least one of the examples would fit the mathematical requirement of the broadest claims 1 and 10. The example most likely to meet the equation would be #6 as it has the highest (B)/(C) ratio. Applicant uses Epocros K-2010E as (B) which inherently has 1.8mmol oxazoline grps/g (see the Epocros brochure at page 4). Applicant uses oleic acid as (C) which has a Mw of 282.7g/mol. This would provide 3.54mmol acid groups/g.
According to the equation for example #6:

                     5.3g x 3.54mmol/g
?     6.0g > -------------------------------   X   1.05
                          1.8mmol/g

?      6.0 > 10.9     NO!


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how the quote at the end of claim 14 affects the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bulpett 2012/0116001 in view of Hamada 5367028.
Bulpett claims (#1,10) a golf ball made from an ethylene/acid copolymer (ie applicant’s “a-1”) or ethylene/acrylate/acid terpolymer (ie applicant’s “a-2”), at least 20% fatty acid or salt  thereof (ie applicant’s “a-4”) and cation source for 100% neutralization (ie forming an  ionomer). The ball can have a core, inner cover (ie an intermediate layer) and an outer cover with the inner cover being made of the inventive composition (paragraph 143). The cover can be dimpled (paragraph 150). 
	Applicant’s claim limiting “C” to 1-15pph does not effectively limit the composition’s entire fatty acid content. This is because “A” itself includes fatty acid salt (see applicant’s claims 2 and 3). For this reason, applicant’s claims allow for amounts of fatty acid larger than 15pph. One can arbitrarily assign any amount of Bulpett’s fatty salt acid as applicant’s “(a-4)” and the remaining fraction as applicant’s “(C)”. Therefore a composition according to Bulpett of 75 parts polymer, 25 parts fatty acid (or its salt) and metal neutralizing agent can arbitrarily be designated as 75 parts (a-1) polymer, 23 parts (a-4) fatty acid salt, neutralizing metal and 2 parts (C) fatty acid.
Bulpett’s claimed composition lacks applicant’s oxazoline group containing styrene polymer “B”. However, Bulpett (paragraph 35) suggests the ionomer can be combined with “polystyrenes”. 
	Blends of ionomer with oxazoline group containing styrene polymer is known to make good golf ball materials (see table 1,4,5 of Hamada). The oxazoline functional material is said to improve the durability, impact resilience and hardness of the ionomer (col 3 line 28-40 of Hamada). Hamada’s composition #4 shows 20pph of an oxazoline functional polystyrene. This particular oxazoline functional polystyrene has 140,000/2,200  moles of oxazoline per 140,000g of polymer or:

140,000/2,200
--------------------- = 0.00045mol oxaz/g or 0.45mmol/g
   140,00g

	It would have been obvious to employ an oxazoline functional polystyrene as Bulpett’s “polystyrene” blending partner for his ionomer in order to improve the properties as expected. If oleic acid (3.54mmol/g) is the fatty acid, applicant’s mathematical formula is met according to:

                     2g x 3.54mmol/g
?     20g > -------------------------------   X   1.05
                          0.45mmol/g

?      20g > 16.5     YES

	In regards to applicant’s dependent claims:
	The cation (paragraph 50) is provided as a metal compound (ie applicant’s “a-3”).
	 

Claims 10,11,14,15,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulpett 2012/0116001 in view of Hamada 5367028.
Bulpett claims (#1,10) a golf ball made from an ethylene/acid copolymer (ie applicant’s “a-1”) or ethylene/acrylate/acid terpolymer (ie applicant’s “a-2”), at least 20% fatty acid or salt  thereof (ie applicant’s “a-4”) and cation source for 100% neutralization (ie forming an  ionomer). The ball can have a core, inner cover (ie an intermediate layer) 
	Applicant’s claim limiting “C” to 1-30pph does not effectively limit the composition’s entire fatty acid content. This is because “A” itself includes fatty acid salt (see applicant’s claims 14 and 15). One can arbitrarily assign any amount of Bulpett’s fatty salt acid as applicant’s “(a-4)” and the remaining fraction as applicant’s “(C)”. Therefore a composition according to Bulpett of 75 parts polymer, 25 parts fatty acid (or its salt) and metal neutralizing agent can arbitrarily be designated as 75 parts (a-1) polymer, 23 parts (a-4) fatty acid salt, neutralizing metal and 2 parts (C) fatty acid.
Bulpett’s claimed composition lacks applicant’s oxazoline group containing styrene polymer “B”. However, Bulpett (paragraph 35) suggests the ionomer can be combined with “polystyrenes”. 
	Blends of ionomer with oxazoline group containing styrene polymer is known to make good golf ball materials (see table 1,4,5 of Hamada). The oxazoline functional material is said to improve the durability, impact resilience and hardness of the ionomer (col 3 line 28-40 of Hamada). Hamada’s composition #4 shows 20pph of an oxazoline functional polystyrene. This particular oxazoline functional polystyrene has 140,000/2,200  moles of oxazoline per 140,000g of polymer or:

140,000/2,200
--------------------- = 0.00045mol oxaz/g or 0.45mmol/g
   140,00g

	It would have been obvious to employ an oxazoline functional polystyrene as Bulpett’s “polystyrene” blending partner for his ionomer in order to improve the 

                     2g x 3.54mmol/g
?     20g > -------------------------------   X   1.05
                          0.45mmol/g

?      20g > 16.5     YES

The combination of references does not suggest any particular mixing order for the components. In general any mixing order is obvious, as there is nothing of record to indicate the particular mixing order produces a result different from any other order (In re Hampel 74 USPQ 171). The three components have a mathematically finite number of possible mixing orders. Combining “B” with “C” initially appears to be one the four possibilities (including a simultaneous mixing possibility).
Any mixing order would have been prima facie obvious.

	In regards to applicant’s dependent claims:
	The cation (paragraph 50) is provided as a metal compound (ie applicant’s “a-3”).
	 
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive. 
Applicant argues that the “0.05” of the mathematical formula was a typographical error.

Applicant argues that the Bulpett 2012/0116001 in view of Hamada 5367028 rejection cannot meet the mathematical relationship now required.
The rejection illustrates how the proposed combination of references encompasses relative amounts that would fulfill the mathematical equation.
It appears Rajagopalan 2010/0190577 could not reasonably meet claim 10’s mathematical requirement assuming a 0.9wt% graft of oxazoline to the metallocane polymer as is done for the example’s maleic anhydride graft. A 0.9wt% graft of oxazoline would be a graft having 0.09 mmol oxazoline per gram. Assuming oleic acid as “C” of 3.54mmol/g the equation becomes:
                                 {2 to 4g} x 3.54mmol/g
?     {16 to 33g}   > ----------------------------------   X   1.05
                                    0.09mmol/g

?      {16 to 33g}  > {79 to 157g}     NO!

Upon removal of the new matter, the Bulpett 2016/0326341 in view of Hamada 5367028 may be reinstated.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        2/12/21